Name: Commission Regulation (EC) No 387/96 of 1 March 1996 amending Regulations (EEC) No 2698/93 and (EC) No 1590/94 and fixing the quantities available in the pigmeat sector for the period 1 April to 30 June 1996 under the Community tariff quotas provided for in the Europe Agreements pursuant to Council Regulation (EC) No 3066/95
 Type: Regulation
 Subject Matter: animal product;  international trade;  tariff policy;  European construction;  Europe
 Date Published: nan

 No L 53/4 EN 2. 3 . 96Official Journal of the European Communities COMMISSION REGULATION (EC) No 387/96 of 1 March 1996 amending Regulations (EEC) No 2698/93 and (EC) No 1590/94 and fixing the quantities available in the pigmeat sector for the period 1 April to 30 June 1996 under the Community tariff quotas provided for in the Europe Agreements pursuant to Council Regulation (EC) No 3066/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Additional Protocols will cover solely the trade-related aspects of the Additional Protocols; whereas, because of the excessively tight deadlines, however, the interim Additional Protocols cannot enter into force on 1 January 1996; whereas it is therefore advisable to provide for the adjustment, as an autonomous and transitional measure , of the agricultural concessions provided for in the Europe Agreements; whereas the adjustment should apply from 1 January to 30 June 1996;Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), and in particular Article 8 thereof, whereas, in order to ensure that the quantities available are allocated fairly, account should be taken, firstly, of the quantities awarded already during the first quarter of 1996 and the new quantities and, secondly, of Council Deci ­ sion 94/391 /EC on the agreement in the form of an exchange of letters between the European Community and Bulgaria (8) and Council Decision 94/392/EC on the agreement in the form of an exchange of letters between the European Community and Romania (9);Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), as last amended by Regulation (EC) No 3290/94 (3), and in particular Article 22 thereof, Whereas import licences for the quantities available for the period 1 January to 31 March 1996 have been issued on the basis of Regulations (EEC) No 2698/93 and (EC) No 1590/94; whereas the quantities available for the period 1 April to 30 June 1996 should be fixed taking into consideration the quantities awarded and the quotas set for that period; whereas, in order to ensure a smooth switch-over to the new arrangements and in particular that the quantities imported from 1 January 1996 within the framework of the Regulations mentioned above qualify for the reduction in customs duties to 20 %, provision should be made for the reimbursement of amounts paid in excess; Whereas concessions for certain products in the pigmeat sector were granted under Commission Regulation (EEC) No 2698/93 of 30 September 1993 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic (4), as last amended by Regulation (EC) No 241 6/95 (*), and Commission Regulation (EC) No 1590/94 of 30 June 1994 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania (% as last amended by Regulation (EC) No 2251/95 0; Whereas new tariff quotas with fixed customs duties,falling within CN codes 1501 00 19 and 1601 00 91 , have been granted under Regulation (EC) No 3066/95; whereas it is necessary therefore that the products concerned be inserted in Annex I to Regulation (EEC) No 2698/93 ;Whereas negotiations are currently under way with the countries concerned for the conclusion of Additional Protocols to the Europe Agreements; whereas 'interim' (') OJ No L 328 , 30. 12 . 1995, p. 31 . (2 OJ No L 282, 1 . 11 . 1975, p. 1 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,(3) OJ No L 349, 31 . 12. 1994, p. 105. (") OJ No L 245, 1 . 10 . 1993, p . 80 . j5) OJ No L 248 , 14. 10 . 1995, p. 28 . M OJ No L 167, 1 . 7. 1994, p. 16 . (8) OJ No L 178 , 12. 7. 1994, p . 69 . 0 OJ No L 178, 12. 7. 1994, p. 75.0 OJ No L 230, 27. 9. 1995, p. 12. 2. 3 . 96 EN Official Journal of the European Communities No L 53/5 HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2698/93 is hereby amended as follows: The first paragraph of Article 1 is replaced by the follo ­ wing: 'All imports into the Community under the arrange ­ ments provided for in Article 14 (2) and (4) of the Interim Agreements of products in groups 1 , 2, 3 , 4, H 1 , H 2, 5, 6, 7, 8 , 9, 10, 1 1 , 12 and 13 referred to in Annex I to this Regulation shall be subject to the presentation of an import licence.' Article 3 Annex I to Regulation (EC) No 1590/94 is replaced by Annex III to this Regulation . Article 4 The quantities available for the products in groups 1 , 2, 3 , 4, H 1 , H2, 5, 6, 7, 8 , 9 , 10, 11 , 12, 13, 14, 15, 16 and 17 referred to in Annex I to Regulations (EEC) No 2698/93 and (EC) No 1590/94 for the period 1 April to 30 June 1996 are shown in Annex IV to this Regulation . Article 5 Amounts paid in excess in respect of products in groups 1 , 2, 3 , 4, H 1 , H2, 5, 6, 7, 8 , 9 , 10, 11 , 12, 13 , 14, 15, 16 and 17 imported under licences in use from the period 1 January 1996 shall be reimbursed to the operators concerned . Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 30 June 1 996. Article 2 Annexes I and II to Regulation (EEC) No 2698/93 are replaced by Annexes I and II to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 March 1996 . For the Commission Franz FISCHLER Member of the Commission No L 53/6 fENl Official Journal of the European Communities 2. 3 . 96 ANNEX I ANNEX I A. Products originating in Hungary (tonnes) Group No CN code 1 January to30 June 1996 Rate of duty (') 1601 00 91 3 320 20 % 279 20 %1602 49 15 1602 49 19 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 30 1602 49 50 1 2 3 4 750 20 %0210 11 11 0210 12 11 0210 19 40 0210 19 51 15 085 20 %0203 0203 0203 0203 0203 0203 0203 0203 0203 0203 0203 0203 0203 0203 0203 0203 11 10 12 11 12 19 19 11 19 13 19 15 19 55 (2) 19 59 21 10 22 11 22 19 29 11 29 13 29 15 29 55 (2) 29 59 H 1 1501 00 19 1 200 ECU 164/t H 2 1601 00 91 250 ECU 1 759/t (') Percentage of conventional duty. (2) Excluding tenderloins presented alone . B. Products originating in Poland (tonnes) Group No CN code 1 January to30 June 1996 Rate of duty (') 1 500 20 %5 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 2. 3 . 96 ( en | Official Journal of the European Communities No L 53/7 (tonnes) Group No CN code 1 January to30 June 1996 Rate of duty 0 ) 6 1601 00 91 1601 00 99 1 125 20 % 7 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 4 800 20 % 8 0103 92 19 700 20 % 9 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (2) 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 (2) 0203 29 59 4 900 20 % ( J ) Percentage of conventional duty. (2) Excluding tenderloins presented alone . C. Products originating in the Czech Republic (tonnes) Group No CN code 1 January to30 June 1996 Rate of duty C ) 10 0103 92 19 2 135 20 % 0203 11 10 ll 0203 12 11 \ ll 0203 12 19 IIll 0203 19 11 \ ll 0203 19 13 I I 0203 19 15 llI 0203 19 55 (2) ||ll 0203 19 59 ||II 0203 21 10 II 0203 22 1 1 l I 0203 22 19 l I I 0203 29 1 1 l I 0203 29 13 l 0203 29 15 0203 29 55 (2) I 0203 29 59 l 11 1602 41 10 1602 42 10 1602 49 355 20 % (') Percentage of conventional duty. (2) Excluding tenderloins presented alone . No L 53/8 MEN 1 Official Journal of the European Communities 2. 3 . 96 D. Products originating in the Slovak Republic (tonnes) Group No CN code 1 January to30 June 1996 Rate of duty o 12 1 065 20 %0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 Ã 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0 0203 29 59 13 105 20 %1602 41 10 1602 42 10 1602 49 (') Percentage of conventional duty. (:) Excluding tenderloins presented alone.' 2. 3 . 96 EN 1 Official Journal of the European Communities No L 53/9 ANNEX II 'ANNEX II Application of Regulation (EC) No 387/96 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3-Pigmeat sector Application for import licences at reduced rate of customs duty: Date Period Member State : Consignor: Contact: Telephone: Fax: Group No Quantity requested 1 2 3 4 H 1 H 2 5 6 7 QO 9 10 11 12 13' No L 53/ 10 EN Official Journal of the European Communities 2. 3 . 96 ANNEX III 'ANNEX I A. Products originating in Bulgaria (tonnes) Group No CN code 1 January to30 June 1996 Rate of duty C ) 14 0203 11 10 0203 29 55 (2) 114,6 20 % (') Percentage of conventional duty. (2) Excluding tenderloins presented alone . B. Products originating in Romania (tonnes) Group No CN code 1 January to30 June 1996 Rate of duty (') 15 1601 00 91 1601 00 99 510 20 % 16 1 021,5 20 %1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 17 7 235 20 %0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0 0203 29 59 (') Percentage of conventional duty. (2) Excluding tenderloins presented alone.' 2. 3 . 96 | EN 1 Official Journal of the European Communities No L 53/11 ANNEX IV (tonnes) Group No Total quantity available for the period 1 April to 30 June 1996 HUNGARY: 1 1 792,5 2 212,2 3 725 4 10 451 H 1 1 200 H 2 500 POLAND: 5 1 500 6 941 7 4 451 8 700 9 4 900 CZECH REPUBLIC: 10 2 135 11 355 SLOVAK REPUBLIC: 12 1 065 13 105 BULGARIA: 14 114,6 ROMANIA: 15 510 16 960,1 17 7 235